 Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 1 of 11

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   01/06/2021
                                                                                                   CT Log Number 538847338
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart Stores, Inc. (Former Name) (Domestic State: DE)
            WALMART INC. (True Name)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Badillo Brenda Lizeth, etc., Pltf. vs. Wal-Mart Stores Inc., etc., Dft.
                                                 Name discrepancy noted.
DOCUMENT(S) SERVED:                              Citation, Return, Petition
COURT/AGENCY:                                    127th Judicial District Court Harris County, TX
                                                 Case # 202083986
NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall - 05/21/2020 - 7950 FM 1960 W, Houston, Texas
                                                 77070 in Sam's Club #4721
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                        By Process Server on 01/06/2021 at 02:09
JURISDICTION SERVED :                            Texas
APPEARANCE OR ANSWER DUE:                        By 10:00 a.m. on the Monday next following the expiration of 20 days after you
                                                 were served (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):                         Annie Shonal Basu
                                                 Basu Law Firm, PLLC
                                                 P.O. Box 550496
                                                 Houston, TX 77255-0496
                                                 713-460-2673
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 01/06/2021, Expected Purge Date:
                                                 01/11/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                              EXHIBIT A




                                                                                                   Page 1 of 2 / SC
 Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 2 of 11

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    01/06/2021
                                                                                                    CT Log Number 538847338
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart Stores, Inc. (Former Name) (Domestic State: DE)
            WALMART INC. (True Name)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / SC
                Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 3 of 11


                                                                          Wolters Kluwer

                               PROCESS SERVER DELIVERY DETAILS




Date:                             Wed, Jan 6, 2021

Server Name:                      Cheryl Albert




Entity Served                     WAL-MART STORES INC

Agent Name

Case Number                       202083986

J urisdiction                     TX




                                                                1
      Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 4 of 11


                                                               Receipt Number: 885067
                                                               Tracking Number: 73827407'
EML
COPY OF PLEADING PROVIDED BY PLT


                                   CAUSE NUmbER: 202083906


PLAINTIFF:   BADILLO,    BRENDA   LIZETH   A/N/F   FOR             In the 127th Judicial

JENNIFER MARTINEZ

VS.                                                                District Court of

DEFENDANT: WAL-MART STORES INC D/B/A SAM'S CLUB                    Harris County, Texas


                                           CITATION
THE STATE OF TEXAS
County of Harris

TO: WAL-MART STORES INC D/B/A SAM'S CLUB MAY BE

SERVED BY SERVING ITS REGISTERED AGENT

CT CORPORATION SYSTEM

1999 BRYAN ST STE 900

DALLAS TX 75201


   Attached is a copy of PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE.

This instrument was filed on December 31, 2020, in the above numbered and styled
cause on the docket in the above judicial District Court of Harris County, Texas, in
the courLhouse in the CiLy of HousLon, Texas. The instrument aLtached describes Lhe
claim against you.

   YOU HAVE BEEN SUED.   You may employ an attorney.    Tf you or your attorney do noL
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you werc served this
citation and petition, a default -judgment may be rAken against you.

   ISSUED AND GIVEN     UNDER MY HAND and seal of said Court, at Houston, Texas, this

DeCember 31, 2020.



                                                                 4<ater,
                                                                       .
                                                      Marilyn Burgess, District Clerk
                                                      Harris County, Texas
                                                      201 Caroline, Houston, Texas 77002



                                                         GeneLaLed By: MARIA RODRIGUEZ



Issued at request of:
BASU, ANNIE SHONA!
PO BOX 550,196
    20N, TX 77255
HOUS:
713.460-2673

Bar Number: 24047858
        Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 5 of 11




                                                                                       Tracking Number: 73827407
                                                                                                             EML


                                                   CAUSE NumER: 202083986


PLAINTIFF:               BADILLO,        BRENDA   LIZETH    A/N/F                    In the 127th
FOR JENNIFER MARTINEZ

       NTS.                                                                          Judicial District Court

DEFENDANT: WAL MART STORES INC D/B/A SAM'S                                           of Harris county, Texas
CLUB




                                             OFFICER/AUTHORIZED PERSON RETURN
Came          to         hand       at             o'clock               M.,    on     the              day    of
                                                         , 20
Executed           di_    (address)
in                            County
at                             o'clock                        m.,      on     the                     day
                                                                         , 20
by delivering to                                                                                      defendant,
in person, a true copy of this
Citation    together    with   the    accompanying              copy(ies)   of     the
                                          Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To      certity             which        I   affix     my     hand    officially      this              day    of
                                                             , 20

FEE:     $
                                                                                      of
County, Texas
                                                                By:
                         A ffiant                                                   Deputy
On this Uay,                                                    , known to me to be
the person whose signature
appears on the foregoing return, personally appeared.  After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner reoltori
on thP rpturn.

SWORN              TO        AND          SUBSCRIBED      BEFORE       ME      on          this                of
                                                       , 20
Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 6 of 11



                                                   Notary Public
  Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 7 of 11




                                            CAUSE NO.

BRENDA LIZETH BADILLO                                               IN THE DISTRICT COURT
AJN/F FOR JENNIFER MARTINEZ
                Plaintiff

V.                                                                      JUDICIAL DISTRICT




WAL-MART STORES INC.,
D/B/A SAM'S CLUB
                                                                    HARRIS COUNTY,TEXAS

                            Defendant

        PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW,Plaintiff BRENDA LIZETH BADILLO A/N/F FOR JENNIFER

MARTINEZ,and files her Original Petition, complaining of Defendant WAL-MART STORES

INC., D/B/A SAM'S CLUB for cause of action would respectfully show unto the Court the

following:

                                                       I. LEVEL

         Discovery is intended to be conducted under Level 2 ofTexas Rules ofCivil Procedure 190.

                                                      II. PARTIES

         Plaintiff, BRENDA LIZETII BADILLO A/N/F FOR JENNIFER MARTINEZ,is a resident

of Houston, Harris County, Texas.

         Defendant, WAL-MART STORES INC., D/B/A SAM'S CLUB is a Corporation based in

Texas, is organized under the laws of the State of Texas, and service of process on the Defendant

may be affected pursuant to section 5.201 and 5.255 of the Texas Business Organizations Code,

        Pelition
Martinez vs. Wal-Mart Stores Inc., D/B/A Sam's Club
rage 1 of 5
  Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 8 of 11




by serving its registered agent CT Corporation System, 1999 Bryan St, Ste 900, Dallas, Texas

75201.

                                                      III. VENUE

The subject matter in controversy is within the jurisdictional limits of this court.

Plaintiffs seek:

     a. only monetary relief of over $200,000 and not less than $1,000,000.00, or less including

         damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees.

This court has jurisdiction over the parties because Defendant is a Texas resident.

Venue in Harris County is proper in this cause under Section 15.002(a)(1) of the Texas Civil

Practice and Remedies Code because all or a substantial part of the events or omissions giving

rise to this lawsuit occurred in this county.

                                                      IV. FACTS

        'this suit is brought under and by virtue of the laws of the State of Texas to recover those

damages which Plaintiffis justly entitled to receive as compensation for injuries she sustained in an

incident that happened on or about May 21,2020. On that date, Plaintiff, an invitee, slipped and fell

on negligently maintained premises at 7950 FM 1960 W,Houston, Texas 77070 in Sam's Club

#4721. Plaintiff sought immediate medical treatment. The premises owned by Defendant was

negligently maintained. On the date ofthe incident,the premises were under the custody and control

of the Defendant that resulted in severe injuries. The Defendant failed to warn Plaintiff of the

dangerous condition and failed to make the dangerous condition safe for Plaintiff prior to her fall.




Original Petition
Martinez vs. Wal-Mart Stores Inc., D/B/A Sam's Club
Page? of. 5
   Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 9 of 11




                                                   V. NEGLIGENCE

          the occurrence made the basis of this suit and the resulting injuries and damages were

proximately caused by the negligence and/or negligence per se ofthe Defendant,for a variety ofacts

and omissions, including but not limited to one or more of the following:

          1.       In failing to properly maintain said premises in a reasonable manner;

         2.        In failing to properly maintain said premises in a safe manner;

          3.       In failing to exercise caution;

         4.        In failing to provide warning; and,

         5.        In maintaining said premises in a reckless and careless manner.

         Each and all ofthe above acts and/or omissions constituted negligence and each and all were

the proximate cause of the following made the basis of this suit and the injuries and damages

suffered by the Plaintiff herein.

                                   VI. PREMISES LIABILITY-INVITEES

          The occurrence made the basis of this suit and the resulting injuries and damages were

caused by the Defendant's failure to properly maintain said premises in a safe manner. Plaintiff

would show that:

          1.       The plaintiff was an invitee;

         2.        The defendant was a possessor of that premises;

         3.        A condition on the premises posed an unreasonable risk of harm;

         4.        The defendants knew or reasonably should have known of the danger;

         5.        The defendants breached its duty of ordinary care by both:


Original Petition
Martinez Vi. Wul-Adtirt Stores Inc., Dig/A Sum's Club
Page 1 of 5
 Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 10 of 11




                   a. Failing to adequately warn the plaintiff of the condition, and

                   b. Failing to make the condition reasonably sate; and

         6.        The defendants' breach proximately caused the plaintiff's injuries.

                                                  VII. DAMAGES

         At the time of trial of this cause, Plaintiff shall ask the Court to submit the following

elements of damage for consideration of what sum of money,if paid now in cash, would fairly and

reasonably compensate her for her damages. These injuries and damages, which are a direct,

proximate and/or producing result ofDefendant's conduct,are as follows: As a result ofDefendant's

negligence, Plaintiff sustained the following damages:

         1.        Physical pain and mental anguish, past and future;

         2.        Medical expenses, past and future;

         3.        Disfigurement, past and future;

         4.        Physical impairment, past and future; and

         5.        Out of pocket expenses.

                                                VIII. JURY TRIAL

         Plaintiff respectfully requests a trial by jury.

                                                      PRAYER

         WHEREFORE,PREMISES CONSIDERED,Plaintiff prays that Defendant be cited to

appear and answer and that upon final hearing, Plaintiff, recoverjudgment against the Defendant for

her damages as they may appear at trial hereof, together prejudgment and post-judgment interest,

costs of court, and such other relief to which Plaintiff may be entitled.


Original Petitinn
Martinez vs. Wal-Mart Stores Inc., D/B/A Sam's Club
Page 4 of 5
  Case 4:21-cv-00388 Document 1-2 Filed on 02/05/21 in TXSD Page 11 of 11




                                                            Respectfully submitted,

                                                            BASU LAW FIRM,PLLC


                                                      By: /s/Annie Basu
                                                        Annie Basu
                                                        TBN: 24047858
                                                        Jordan Sloane
                                                        TBN:24118537
                                                        P.O. Box 550496
                                                        Houston, Texas 77255-0496
                                                        Tel:(713-460-2673)
                                                        Fax:(713-690-1508)
                                                        Info@basulaw.com
                                                        Attorneys For Plaintiff




                                  REQUESTS FOR DISCLOSURE

         Pursuant to the provisions of Tex. R. Civ. P. Rule 190.3, Plaintiff serves upon Defendant,

Texas Rule of Civil Procedure 194 Request for Disclosure. You are hereby requested to disclose

the information or material described in Rule 194.2(a); 19/1.2(b); 194.7(e); 194.2(e); 194.2(f)(1),

194.2(0(2), 194.2(0(3), 194.2(0(4)(A), and 194.2(0(4)(B); 194.2(g); 194.2(h); 194.2(i);

194.2(j),194.2(k) and 194.2 (1) within fifty days of your receipt of this document, by sending

your responses to Annie Basu,P.0. Box 550496,

Houston, Texas 77255.


                                                                  /s/Annie Basu


                                                            ANNIE BASU



Original Petition
Martinez vs. Wu/-Mart Stores Inc., D/B/A Sam's Club
Page 5 of 5
